In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Feuerstein, J.), dated June 27, 1996, as denied their application to compel compliance with a subpoena duces tecum.
Ordered that the order is affirmed insofar as appealed from, with costs.
The proposed subpoena duces tecum, which requires the New York State Police Department to produce all of its documents and records concerning the plaintiffs and its investigation of the plaintiffs, is overly broad (see, Grotallio v Soft Drink Leasing Corp., 97 AD2d 383). The plaintiffs are improperly attempting to engage in general discovery or a "fishing expedition” through the use of a subpoena. As such, their application for the issuance of the proposed subpoena was properly denied (see, People v Gissendanner, 48 NY2d 543; Matter of D’Alimonte v Kuriansky, 144 AD2d 737; Matter of Gelderman, 111 AD2d 332, 333). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.